DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 2/7/2020, is acknowledged.  Claims 17-36 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25, 26 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the terms “Caltaine C-35," "Pluronic L-44," "Nobac BZK NF 50," "USP Kosher Glycerin," and "Dowanol ePh,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe certain types of materials and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19-22, 30 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (U.S. Patent No. 7,754,770) in view of Behrends et al. (U.S. Patent No. 6,258,370) and Dodd et al. (U.S. Patent No. 6,344,218).
	Claim 17, Curtis teaches an antimicrobial composition comprising “from approximately 001% to approximately 2.0% by weight. In another embodiment, the concentration of antimicrobial agent is approximately 0.1 to approximately 0.13% by weight” (current claims 24 and 30).    Col. 2, lines 44-47.    Curtis also teaches a foaming agent “is from approximately 0.01% to approximately 2.0% by weight.”   Col. 3, lines 13-14.  The foaming agent may be a combination of foaming agents.  See col. 3, line 10.  This reads on a “0.1 to 0.3 percent by weight of the solution of a first surfactant and a second surfactant, the first surfactant having a foaming effect.”  The composition may also have one or more emollients from which may be selected various glycerin compounds.  See col. 3, lines 32-51.  “In one embodiment, the concentration of emollient is from approximately 0.01 % to approximately 2.0% by weight.”  Col. 3, lines 62-63.  
	Curtis does not teach “0.003 to 0.020 percent by weight of the solution of a UV-detectable colorant.”

	Neither Curtis and Behrends expressly teach the use of a preservative or a pH of between 5.0 to 7.0.  
Dodd teaches comprising a preservative including dehydroacetic acid from about 0.005% to about 0.2% and benzyl alcohol  from about 0.1% to about 0.5% by weigh of the usage composition (current claims, 28 and 35).  See col. 24, lines 4-29.  Dodd teaches wherein the pH is about 5.5 (current claims 29 and 36).  (Col. 6, Lns. 22-24, pH of the solution is adjusted to less than about 7, more preferably less than about 6)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Curtis, Behrends et al. and Dodd et al.  and arrive at the instant claims.   In this instant, one of ordinary skill in the art would fine motivation to combine and would have a reasonable expectation of success in combining the references because the references teach compositions useful for skin cleansing and sanitizing.   In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he 
	Regarding claims 25 and 33, Curtis teaches Nobac, which presumable is Nobac BZK NF 50 percent benzalkonium chloride.  See e.g. Example 2. 

Claims 18, 24, 27-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (U.S. Patent No. 7,754,770) in view of Behrends et al. (U.S. Patent No. 6,258,370) and Dodd et al. (U.S. Patent No. 6,344,218) as applied to claims 17, 19-22, 30 and 36  above, and further in view of Tabaac.
	Teachings of Curtis, Behrends et al. and Dodd et al. are discussed above. Additionally, Behrends discloses the hand sanitizer wherein the UV-detectable additive (Col. 1, Lns. 46-54, compositions which contain at least one optical brightener...Optical brighteners are compounds which are caused to fluoresce in the visible wavelength range by ultraviolet radiation), and comprises from about 0.003 to about 0.010 percent by weight (Col. 2, Lns. 44-45, brighteners are typically used in an amount of from 0.0001 to 3% by weight), but fails to explicitly disclose UV-detectable additive is selected from D&C Green 8, D&C Red 22, and D&C Red 28. 
Tabaac is in the field of human hand skin sanitizing compositions and assurance of cleansing with a light source (Abstract) and teaches UV-detectable additive is selected from D&C Green 8 and D&C Red 28 (Para. [0007], dyes such as D&C Yellow #8, D&C Red #28 and D&C Green #8 when used in concentrations from about 0.00002% to about 0.25% when 
 It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify Curtis, Behrends et al and Dodd et al., with the teaching of Tabaac to detail UV-detectable additive is selected from D&C Green 8, and D&C Red 28. The motivation for doing so would have been to choose the correct UV-detectable additive dye (Tabaac, Para. [0007]) and thereby visualize cleansing and sanitization (Tabaac, Para. [0005]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618